  Case 1:21-cv-00348-PLM-SJB ECF No. 6, PageID.57 Filed 05/06/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

QUINN ANTHONY JAMES,

                       Petitioner,                Case No. 1:21-cv-348

v.                                                Honorable Paul L. Maloney

GARY MINIARD,

                       Respondent.
____________________________/

                                          ORDER

             In accordance with the opinion entered this day:

             IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   May 6, 2021                              /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
